Exhibit 10.30

 

RELIANT RESOURCES, INC.

SUCCESSOR DEFERRAL PLAN

 

(As Established Effective January 1, 2002)

 

RECITALS AND PURPOSES OF THE PLAN

 

Reliant Resources Inc. (“RRI” or the “Company”), a Delaware corporation, and
Reliant Energy, Incorporated (“REI”), a Texas corporation (formerly known as
Houston Industries Incorporated) entered into an Employee Matters Agreement as
of December 31, 2000.

 

REI established the REI Deferred Compensation Plan effective September 1, 1985
(“1985 Plan”) and the REI Deferred Compensation Plan as amended and restated
effective January 1, 1989 (“1989 Plan”), herein referred to collectively as the
“REI DC Plan.”

 

Section 5.02 (a) of such Employee Matters Agreement contains provisions with
respect to the establishment by RRI of a RRI Deferred Compensation Plan, and in
connection with the establishment thereof, Participants in the REI DC Plan were
given an opportunity to make a written election that their benefits in the REI
DC Plan be transferred to a newly established plan of RRI with the same terms
and conditions of the REI DC Plan, and continue accruing interest pursuant to
the Interest Crediting Rate provisions of the REI DC Plan, including having
their account balance paid at the Prior Plan Rate, as evidenced by such written
election (a “Prior Plan Election”);

 

NOW, THEREFORE, pursuant to authorization of the Board of Directors of the
Company, and subject to the performance by REI of its obligations stated in
Paragraph 14 hereof, RRI hereby establishes this Plan effective January 1, 2002
(the “Effective Date”), to read as follows:

 

1. Name. The name of this Plan is the “Reliant Resources, Inc. Successor
Deferral Plan.”

 



--------------------------------------------------------------------------------

2. Incorporation by Reference. The REI Deferred Compensation Plan, as described
in Section 5.02 of the Employee Matters Agreement, subject to the provisions
hereof, is incorporated herein by reference as though fully stated herein.

 

3. Participants. Participants in the Plan shall be limited to and consist of
those Participants in the REI Deferred Compensation Plan who made a Prior Plan
Election received by the Company.

 

4 Change of Distribution Election. Effective January 14, 2003, notwithstanding
any other provision of this Plan, before any distribution commences (excluding
an Early Withdrawal under Section 5 below) pursuant to a distribution election
previously made by a Participant, the Participant may change, in accordance with
procedures established by the Benefits Committee, the Participant’s previous
distribution elections and make a new, irrevocable distribution election that
shall take the place of such previous distribution election, provided, however,
that such revised election shall not become effective until twelve (12) months
after the date such revised election, executed by the Participant, has been
physically received by the Benefits Committee. If such revised election does not
become effective, the distribution election in effect and made prior to the
revised election shall control.

 

5. Early Withdrawal with Penalty. Effective January 14, 2003, notwithstanding
any other provision of this Plan, or any applicable distribution election to the
contrary, a Participant may elect, in accordance with procedures established by
the Committee, to receive a lump-sum distribution payment equal to the entire
balance of the Participant’s total credits under the 1985 Plan and/or one or
more individual plan year deferral accounts under the 1989 Plan at any time
prior to the date(s) otherwise designated for the distribution thereof. Such
payment shall be made as soon as practicable following the date the Benefits
Committee receives the Participant’s written request of such early withdrawal.
The Benefits Committee shall impose a penalty for such early distribution
payment, in an amount equal to 10% of such distribution, and such penalty shall
be deducted from the distribution and forfeited by the Participant.

 

6. Termination of Employment in Connection with Change of Control.
Notwithstanding any other provision of this Plan, if a Participant’s employment
is terminated in

 

2



--------------------------------------------------------------------------------

connection with a Change of Control, a distribution under this Plan shall be
made as if the Participant had retired and terminated employment at his Normal
Retirement Date. Whether a Participant’s employment was terminated in connection
with a Change of Control shall be determined by the Committee in its sole
discretion.

 

7. Contractual Obligation of Company. The benefits described in this Plan are
contractual obligations of the Company to pay compensation for services, and
shall constitute a liability to the Participants and/or their beneficiaries in
accordance with the terms hereof. The payment of such benefits shall be made
from the general funds of the Company. No special or separate fund shall be
established and no segregation of assets shall be made to assure the payment of
such benefits. No Participant shall have any interest in any particular asset of
the Company by virtue of his rights under this Plan. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.

 

8. Administration. The Plan shall be administered, construed and interpreted by
the Benefits Committee of the Company. The determinations by the Benefits
Committee of the Employees who are eligible to be Participants in the Plan, the
amounts of their benefits under the Plan and the construction and interpretation
by the Benefits Committee of any provision of the Plan, shall be final,
conclusive and binding upon all parties including the Company, its shareholders
and its employees. No member of the Benefits Committee shall be liable for any
act done or determination made in good faith. All expenses of administering the
Plan shall be borne by the Company.

 

9. Amendment or Termination of the Plan. The Board of Directors may terminate
this Plan at any time. The Board of Directors may amend or modify this Plan from
time to time in any respect. No such termination or amendment by the Board of
Directors shall divest a Participant of any benefit which had previously accrued
to him or which had previously become payable to him under this Plan unless the
Participant agrees in writing to such divestment.

 

3



--------------------------------------------------------------------------------

10. Non-Alienation of Benefits. Except by mutual agreement between the Company
and the Participant, any benefit which shall be payable under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt at such shall be
void, and any such benefit shall not in any way be subject to the debts,
contract, liabilities, engagements, or torts of the person who shall be entitled
to such benefit, nor shall it be subject to attachment or legal process for or
against such person.

 

11. No Employment Rights. The receipt of benefits under this Plan shall not give
a Participant any right to continued employment by the Company and its
Subsidiaries; the right to terminate employment of any Participant for any
reason, with or without cause, is specifically reserved by the Company.

 

12. Definitions. For purposes of this Plan, the following definitions shall be
applicable:

 

a. “Benefits Committee” shall mean the committee designated as such from time to
time by the Board of Directors.

 

b. “Board of Directors” shall mean the Board of Directors of Reliant Resources,
Inc.

 

c. “Change of Control” shall have the same meaning as stated in the Long-Term
Incentive Plan of Reliant Resources, Inc., which definition is incorporated
herein by reference.

 

d. “Company” shall mean Reliant Resources, Inc. and any successor thereto.

 

e. “Interest Crediting Rate” means, for a given Plan Year, a rate of interest
equivalent to the average Prior Plan Rate for such year.

 

f. “Participant” shall mean any Employee who is eligible to participate in the
Plan under the provisions of Paragraph 3.

 

g. “Prior Plan Rate” means the rate of interest specified in the 1985 Plan or
1989 Plan or in individual agreements under such plans.

 

13. Effective Date. The effective date of this Plan shall be January 1, 2002
except as otherwise indicated herein.

 

4



--------------------------------------------------------------------------------

14. Applicable Law. To the extent not preempted by federal law, the Plan
administered hereunder shall be construed, administered, and governed in all
respects under the laws of the State of Texas, notwithstanding any conflict of
laws principles.

 

15. The Company as Successor Employer. Effective January 1, 2002, the
liabilities for benefits accrued under this Plan and payable by the Company
pursuant to the provisions of Paragraph 6 hereof, and equivalent cash assets
with respect thereto will be transferred from the REI DC Plan and REI to this
Plan and the Company. Accordingly, from and after January 1, 2002, REI shall
have no further obligation with respect to such benefits, if any, accrued under
the REI DC Plan on behalf of Participants in this Plan and such Participants
shall look solely to this Plan established by the Company for the payment of
such benefits.

 

IN WITNESS WHEREOF, Reliant Resources, Inc. has caused these presents to be
executed by its duly authorized officers in a number of copies, each of which
shall be deemed an original, but all of which shall constitute the same
instrument, this 16th day of June, 2003, but effective as of January 1, 2002.

 

RELIANT RESOURCES, INC.

By:   /s/    PHILIP J. BAZELIDES             Philip J. Bazelides     Senior Vice
President – Human Resources

 

5